Title: From George Washington to Brigadier General Charles Scott, 24 June 1778
From: Washington, George
To: Scott, Charles


                    
                        Sir,
                        [Hopewell, N.J., 24 June 1778]
                    
                    You are immediately to march with the detachment, under your command towards Allen Town, in order to fall in with the enemy’s left flank and rear, and give them all the annoyance in your power. You will carefully collect intelligence as you advance and govern your motions accordingly; and you will take every precaution for the security of your detachment consistent with the objects it is intended to promote. You will cooperate as far as may be proper with the other troops in the neighbourhood of the enemy. You will keep me continually and punctually advised of every occurrence, that happens, either with respect to the enemy, or yourself. Given at Head Quarters Hopewell Township in Jersey’s June 24th 1778.
                    
                        Go: Washington
                    
                    
                        Lt Col: White is ordered to join you with the detachment of Cavalry under his command.
                    
                